DETAILED ACTION

Status of Claims
Claims 1, 2, 4-11, and 15-24 are pending.
Claims 1, 7, 9, 15, and 16 are currently amended.  Claims 18-24 are new. 

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 2, 4-11, and 14-16 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to claim 1.

Rejoinder
Claims 1, 2, 4-11, 15, 16, and 18-24 are allowable.  Claim 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Groups I and II, as set forth in the Office action mailed on 10/29/2020, is hereby withdrawn and claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-11, and 15-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 2015/0028085 (A1) to Endoh et al. (“Endoh”) or US 2013/0001774 (A1) to Masumori et al. (“Masumori”).
Endoh teaches a bonding material that includes silver nanoparticles and a solvent.  The solvent includes a higher boiling point solvent, such as an octanediol or dibutyl diglycol (first solvent), and a lower boiling point solvent, such as an octanol (second solvent).  
Endoh requires a dispersant and does not teach including a triol (addition agent) in the bonding material.  
Thus, Endoh does not teach the claimed invention as a whole (claim 1), including a bonding material of a silver paste consisting of fine silver particles coated with organic compound, a first solvent (diol), a second solvent (glycol ether or mono-alcohol with carbon number 8 to 12) in an amount of 0.5-15% by weight and having a surface tension lower than that of the first solvent, an addition agent (triol) in an amount of 0.5-10% by weight, and a sintering aid.  Additionally, Endoh does not teach the claimed invention as a whole (claim 7), including a bonding material of a silver paste consisting of fine silver particles coated with organic compound, silver particles having the claimed average particle diameter, a first solvent (diol), a second solvent (glycol ether or mono-alcohol with carbon number 8 to 12) in an amount of 0.5-15% by weight and having a surface tension lower than that of the first solvent, and an addition agent (triol) in an amount of 0.5-10% by weight.
Masumori teaches a conductive paste that includes metal particles (e.g., silver).  The paste further includes an organic solvent containing an alcohol or polyalcohol containing one or more than two kinds of solvents.  Examples include diols (octanediol) and various triols (1,2,6-hexanetriol).  
Masumori teaches that the solvent can contain an alcohol having one hydroxyl group (mono-alcohol), but does not teach a particular type of mono-alcohol, that the mono-alcohol has a surface tension lower than that of the diol, and that the mono-alcohol is present in an amount of 0.5-15% by weight.  Additionally, Masumori does not teach a specific proportion among the different solvents when three or more solvents are present.  
Thus, Masumori does not teach the claimed invention as a whole (claim 1), including a bonding material of a silver paste consisting of fine silver particles coated with organic compound, a first solvent (diol), a second solvent (glycol ether or mono-alcohol with carbon number 8 to 12) in an amount of 0.5-15% by weight and having a surface tension lower than that of the first solvent, an addition agent (triol) in an amount of 0.5-10% by weight, and a sintering aid.  Additionally, Masumori does not teach the claimed invention as a whole (claim 7), including a bonding material of a silver paste consisting of fine silver particles coated with organic compound, silver particles having the claimed average particle diameter, a first solvent (diol), a second solvent (glycol ether or mono-alcohol with carbon number 8 to 12) in an amount of 0.5-15% by weight and having a surface tension lower than that of the first solvent, and an addition agent (triol) in an amount of 0.5-10% by weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 20, 2022